UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4055


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DEONTE SPICER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00046-IMK-MJA-1)


Submitted:   November 28, 2016             Decided:   December 2, 2016


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Andrew R. Cogar, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A federal jury convicted Deonte Spicer for assault with a

dangerous weapon with intent to do bodily harm, in violation of

18   U.S.C.    § 113(a)(3)        (2012).        The    district      court   sentenced

Spicer to 70 months of imprisonment and he now appeals.                         Finding

no error, we affirm.

       On appeal, Spicer argues that the district court abused its

discretion when it held the victim of the offense in civil,

rather than criminal, contempt for refusing to testify without

valid grounds for his refusal.                  Because Spicer failed to object

to the district court’s order of contempt, we review this issue

for plain error.           See In re Gates, 600 F.3d 333, 337 (4th Cir.

2010).     Therefore, Spicer must demonstrate that (1) the district

court committed an error, (2) that was plain, and (3) that the

error affected Spicer’s substantial rights.                     Id.      Moreover, we

will   not    exercise      our   discretion       to   recognize      such    an   error

unless it seriously affects the fairness, integrity, or public

reputation of the judicial proceedings.                   Id.     We have thoroughly

reviewed      the    record   and   conclude       that    Spicer      has    failed   to

demonstrate that the district court plainly erred.

       Accordingly, we affirm the judgment of the district court.

We   dispense       with   oral   argument       because    the    facts      and   legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3